 


109 HCON 486 IH: Expressing the sense of Congress that the Government of Turkmenistan should take immediate steps to improve its respect for human rights and democratic practices, in keeping with its international commitments and obligations.
U.S. House of Representatives
2006-09-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS 
2d Session 
H. CON. RES. 486 
IN THE HOUSE OF REPRESENTATIVES 
 
September 27, 2006 
Mr. Smith of New Jersey (for himself, Mr. Pitts, and Mr. McIntyre) submitted the following concurrent resolution; which was referred to the Committee on International Relations, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
CONCURRENT RESOLUTION 
Expressing the sense of Congress that the Government of Turkmenistan should take immediate steps to improve its respect for human rights and democratic practices, in keeping with its international commitments and obligations. 
  
Whereas Turkmenistan became independent after the fall of the Soviet Union in 1991, and became a participating State of the Organization for Security and Cooperation in Europe (OSCE) when President Saparmurat Niyazov personally signed the Helsinki Final Act in 1992; 
Whereas Turkmenistan is also a signatory to the United Nations International Covenant on Civil and Political Rights (ICCPR), which obliges Turkmenistan to promote universal respect for, and observance of, human rights and freedoms, as well as with the United Nations Convention Against Torture and Other Cruel, Inhuman, or Degrading Treatment, which declares that no one may be subjected to torture or to cruel, inhuman or degrading treatment or punishment; 
Whereas the Constitution of Turkmenistan declares the Turkmen people to be the only source of the governmental power, and lists the basic rights and freedoms to include, inter alia, freedom of movement, protection from arbitrary interference into personal life, freedom of expression and political conviction, freedom to gather and hold protest, and the freedom to practice any religion, alone or in association with others, and to express and disseminate religious beliefs; 
Whereas the Government of Turkmenistan violates or severely restricts a broad range of civil and political rights, in breach of its Constitution and international human rights obligations; 
Whereas, in April 2006, Global Witness reported that revenues generated by natural gas sales are kept out of the Turkmenistan state budget and retained by President Niyazov, held mostly in accounts at Germany’s Deutsche Bank, allowing him to personally control an estimated $3,000,000,000; 
Whereas the Government of Turkmenistan has implemented numerous severe budget cutbacks due to a lack of state funds, thereby causing great damage to the education system, leaving the health care system severely underfunded and nearing collapse, and causing the closings of cultural facilities and libraries; 
Whereas Turkmenistan is a one-party state with all three branches of government as well as all state revenues under the sole control of President Niyazov; 
Whereas after a rubber-stamp decision in 2003 by the People’s Council, Niyazov is effectively the country’s president-for-life and is anticipated to dominate the political scene indefinitely; 
Whereas opposition parties are outlawed and only the state-backed Democratic Party of Turkmenistan can nominate candidates in local, regional, and federal elections; 
Whereas the state promotes a cult of personality around President Niyazov, the self-proclaimed Turkmenbashi, the father of all Turkmen, by placing his likeness on every public building and currency and requiring the teaching of his self-styled spiritual guide, the Rukhnama, in all schools, mosques, and places of work and where refusal to do so has resulted in criminal penalties; 
Whereas the Government of Turkmenistan continues to raze entire neighborhoods to construct lavish buildings and monuments at great public expense; 
Whereas security officials have physically abused, tortured, and forced confessions from individuals involved in the political opposition or human rights advocacy, and continues the barbaric Soviet practice of using psychiatric hospitals to jail dissidents; 
Whereas Turkmen state authorities restrict access to all sources of news and information other than the state-controlled and heavily censored media, thereby depriving citizens of a basic civil right, and denying domestic and foreign reporters the freedom to carry out their work, such that Reporters Without Borders ranked Turkmenistan as the third worst offender in its 2005 Worldwide Press Freedom Index; 
Whereas, on August 25, 2006, Radio Free Europe/Radio Liberty correspondent Ogulsapar Muradova and Turkmenistan Helsinki Foundation members, Sapardurdy Khajiev and Annakurban Amanklychev, were sentenced to six and seven years of imprisonment, respectively, for their involvement in a documentary about Turkmenistan; 
Whereas relatives learned on September 14, 2006, that Ogulsapar Muradova died while in prison under highly suspicious circumstances; 
Whereas the Government of Turkmenistan continues to jail Mukhametkuli Aimuradov, imprisoned since 1995, for his political views; 
Whereas a 70-year-old pensioner, Kakabai Tedjenov, was arrested and detained on January 4, 2006, and placed in a psychiatric hospital for criticizing government policies; 
Whereas political activist Gurbandurdy Durdykuliev was imprisoned in a psychiatric hospital for over two years until 54 Members of Congress wrote President Niyazov in April 2006 insisting he be released; 
Whereas the Government of Turkmenistan routinely restricts, through blacklists and document seizures, the right to freedom of movement for thousands of its citizens, preventing these individuals from traveling or emigrating, notwithstanding provisions of the Jackson-Vanik amendment to the Trade Act of 1974; 
Whereas numerous government officials may not leave the country without special permission and are categorically barred from leaving with close relatives; 
Whereas the education system is in shambles due to required schooling being reduced to nine years, the use of child labor in agriculture, the denial of employment for foreign accredited teachers, and the study and knowledge of the Rukhnama becoming mandatory for access to higher education; 
Whereas numerous arrests and show trials have occurred in connection to the November 2002 attack on President Niyazov’s motorcade, including those of Boris Shikhmuradov and Batyr Berdyev, and has denied unfettered access to the accused by the International Committee of the Red Cross or the international community; and 
Whereas the Law on Freedom of Conscience and Religious Organizations allows freedom of religion, government authorities in Turkmenistan continue to harass registered and unregistered religious groups, unregistered religious activity is illegal, religious speech is severely limited, conscientious objection to military service is criminalized, and Hare Krishna devotee Cheper Annaniyazova and the former Chief Mufti Nasrullah ibn Ibadullah remain jailed: Now, therefore, be it  
 
That it is the sense of Congress that— 
(1)the Government of Turkmenistan should— 
(A)immediately and unconditionally release from prison and psychiatric institutions, all prisoners of conscience and political prisoners, including Mukhametkuli Aimuradov, Sapardurdy Khajiev, Annakurba Amanklychev, Kakabai Tedjenov, Cheper Annaniyazova, and Nasrullah ibn Ibadullah; 
(B)provide unfettered access for the International Committee of the Red Cross (ICRC) to all detained persons, including Batyr Berdyev and Boris Shikhmuradov, in compliance with its mandate; 
(C)conduct a thorough and transparent investigation into the circumstances surrounding the death in custody of Ogulsapar Muradova; 
(D)provide fair retrials of all those imprisoned for the alleged 2002 assassination attempt of President Niyazov according to international fair trial standards; 
(E)provide thorough and independent investigations into allegations of torture, ill-treatment and, in some cases, deaths in custody; 
(F)register and permit the normal functioning of opposition political parties and movements, as well as independent nongovernmental groups and religious communities, and allow peaceful groups to participate freely in the lead up to the December regional elections; 
(G)cease the practice of collective punishment of relatives and associates of perceived dissidents, including the demolition of family dwellings without commensurate compensation; 
(H)allow those critical of the regime, as well as the family members and relatives of those implicated in the 2002 attack on President Niyazov’s motorcade, to travel abroad or to emigrate should they desire; 
(I)allow the unrestricted import and sale of foreign press and free access to the Internet, permit international journalists to work freely and without surveillance in the country, end censorship of state-owned media, and facilitate the establishment of nonstate, independent media outlets; 
(J)end the punitive use of psychiatric hospitals and the use of house arrest and forced displacement of dissidents and their relatives, including politically motivated internal exile and deportation; 
(K)end the diversion of state funds into President Niyazov’s personal offshore accounts, and adopt international best practices as laid forth by the International Monetary Fund regarding the disclosure and management of oil and gas revenues; 
(L)improve the transparency of the Foreign Exchange Reserve Fund (FERF), the Oil & Gas Development Fund (OGDF), and any other presidentially controlled state revenue funds, making them fully transparent, independently audited entities; 
(M)reintroduce full-term (4-year) secondary education and allow foreign-language schools to operate freely; 
(N)invite United Nations thematic mechanisms and special rapporteurs who have requested access to Turkmenistan; and 
(O)support increased OSCE activities in Turkmenistan and continue to utilize the OSCE as a forum to discuss human rights and democratization in Turkmenistan; and 
(2)the United States should consider— 
(A)appropriate bilateral responses if the Government of Turkmenistan continues to ban the free participation of peaceful independent political parties in the upcoming December elections; 
(B)designating Turkmenistan a Country of Particular Concern for particularly severe violations of religious freedom under the International Religious Freedom Act of 1998 unless unregistered religious activity is legalized, police raids on peaceful religious activities end, and the United Nations Special Rapporteur on Religious Freedom is allowed to undertake a country visit; 
(C)withholding Turkmenistan’s waiver under the Jackson-Vanik amendment until the right to freedom of movement is demonstrably ensured; 
(D)encouraging companies which transport Turkmen gas to transparently account for revenues and make public the identities of all their shareholders and beneficiaries; 
(E)raising with the European Union, as well as transit and purchasing countries, the importance of not entering into agreements with Turkmenistan concerning trade until the government demonstrates a commitment to implementing basic norms of fiscal transparency; 
(F)issuing a report on the personal assets and wealth of President Niyazov; and 
(G)working with other United Nations Member States to introduce and consider a resolution denouncing human rights violations in Turkmenistan. 
 
